[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            No. 05-15605                        JUNE 21, 2006
                        Non-Argument Calendar                 THOMAS K. KAHN
                                                                  CLERK
                      ________________________

                  BIA Nos. A79-476-197 & A79-476-198

DIEGO LEON GUZMAN,
RUTH ELVIRA GUZMAN, et al.,


                                                               Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (June 21, 2006)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
         Petitioners Diego Guzman, Ruth Guzman, and Juan Guzman seek review of

the Board of Immigration Appeals’ (BIA’s) decision affirming the Immigration

Judge’s (IJ’s) order denying their application for withholding of removal and relief

under the Convention Against Torture (CAT).1 We deny their petition.

                                          I. DISCUSSION

A. Standard of Review

         When the BIA issues a decision, we review only that decision, except to the

extent the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). Here, the BIA adopted the IJ’s decision and added a

few comments of its own, so we review both decisions.

         To the extent the decisions were based on a legal determination, review is de

novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001). Factual

determinations are reviewed under the substantial evidence test, and we “must

affirm the . . . decision if it is ‘supported by reasonable, substantial, and probative

evidence on the record considered as a whole.’” Al Najjar, 257 F.3d at 1283-84

(citation omitted). To reverse fact findings, “we must find that the record not only

supports reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283,

1287 (11th Cir. 2003).



         1
             Petitioners’ asylum claim was denied as untimely and Petitioners do not challenge that
order.
                                                    2
B. Withholding of Removal

      To qualify for withholding of removal under the INA, an alien must show

his life or freedom would be threatened on account of race, religion, nationality,

membership in a particular social group, or political opinion. 8 U.S.C.

§ 1231(b)(3). “An alien bears the burden of demonstrating that he more-likely-

than-not would be persecuted or tortured upon his return to the country in

question.” Mendoza, 327 F.3d at 1287. If the alien establishes past persecution in

his country based on a protected ground, we presume his life or freedom would be

threatened upon return to his country unless the government shows by a

preponderance of the evidence: (1) the country’s conditions have changed such

that the applicant’s life or freedom would no longer be threatened upon his

removal; or (2) the alien could avoid a future threat to his life or freedom by

relocating to another part of the proposed country of removal, and it would be

reasonable to expect him to do so. Id. An alien who has not shown past

persecution may still be entitled to withholding of removal if he can demonstrate a

“well-founded fear” of persecution on a protected ground if he returns to his

country. Id. To establish a well-founded fear, “an applicant must demonstrate that

his or her fear of persecution is subjectively genuine and objectively reasonable.”

Al Najjar, 257 F.3d at 1289. An alien cannot demonstrate he more likely than not

would be persecuted on a protected ground if the IJ finds the alien could avoid a
                                           3
future threat by relocating to another part of his country. Mendoza, 327 F.3d at

1287.

         We have noted persecution is “an ‘extreme concept’ requiring ‘more than a

few isolated incidents of verbal harassment or intimidation’ and that ‘[m]ere

harassment does not amount to persecution.’” Sepulveda v. United States Attorney

General, 401 F.3d 1226, 1231 (11th Cir. 2005) (quoting Gonzalez v. Reno, 212

F.3d 1338, 1355 (11th Cir. 2000)) (alteration in original). Furthermore, “[n]ot all

exceptional treatment is persecution.” Gonzalez, 212 F.3d at 1355.

         An alien’s testimony, if credible, may be sufficient to sustain the burden of

proof for withholding of removal without corroboration. 8 C.F.R. § 208.16(b).

“The weaker the applicant’s testimony, however, the greater the need for

corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir.

2005).

         Substantial evidence supports the denial of withholding of removal.2 The

record provides substantial evidence to support the IJ’s decision that Guzman did

not suffer past persecution. Guzman’s testimony outlined a series of National

Liberation Army (ELN) threats. While these threats may have had a sufficient




         2
         We cannot consider the exhibits attached to Petitioners’ brief. These exhibits are
outside of the administrative record and are not subject to this Court’s consideration. 8 U.S.C.
§ 1252(b)(4)(A).
                                                 4
nexus with Guzman’s work as a political activist for the Colombian Liberal Party,

they were mere threats, and do not rise to the level of past persecution.

      Substantial evidence also supports the IJ’s determination that Guzman did

not have a well-founded fear of persecution. The IJ found Guzman presented

insufficient evidence to establish it was more likely than not he would be

persecuted if he went back to Colombia. Guzman’s testimony concerned four

incidents in which members of the ELN threatened him. Though Guzman’s

testimony about these incidents was consistent, it does not compel the conclusion

his limited reputation as a political campaigner would outlast his nine year absence

from Colombia. Guzman also stated he did not believe all of these threats were

serious. Furthermore, Ruth and Juan were able to live in Colombia for two years

after Guzman left without being harmed by the ELN. Such evidence does not

compel us to conclude that it is more likely than not Petitioners would be

persecuted if they returned to Colombia.

      Further, Guzman did not support his testimony with enough corroborating

evidence to meet the high burden for withholding of removal. Without such

corroborating evidence, and given the general weakness of Guzman’s testimony,

Petitioners could not show it was more likely than not they would be persecuted if

returned to Colombia.



                                           5
C. CAT Relief

      To qualify for CAT relief, the applicant must show it is more likely than not

he will be tortured if returned to the country of removal. 8 C.F.R. § 208.16(c)(2).

             Torture is defined as any act by which severe pain or suffering,
             whether physical or mental, is intentionally inflicted on a
             person for such purposes as obtaining from him or her or a third
             person information or a confession, punishing him or her for an
             act he or she or a third person has committed or is suspected of
             having committed, or intimidating or coercing him or her or a
             third person, or for any reason based on discrimination of any
             kind, when such pain or suffering is inflicted by or at the
             instigation of or with the consent or acquiescence of a public
             official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1).

      Guzman presented no evidence during his hearing or in his asylum

application that he would be tortured upon his return to Colombia by a public

official or with a public official’s acquiescence. Therefore, the denial of CAT

relief is supported by substantial evidence.

                                II. CONCLUSION

      Substantial evidence supports the BIA’s and IJ’s denial of withholding of

removal and CAT relief.

      PETITION DENIED.




                                           6